Citation Nr: 0210662	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
residual muscle spasm of the right trapezius, muscle group I, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
multiple sclerosis, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased disability rating for low 
back pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and D.L.
ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
August 1995.  

Service connection was granted for right trapezius and back 
disabilities in a November 1995 VA rating decision; 
noncompensable disability ratings were assigned.  Service 
connection for multiple sclerosis was granted in a June 1999 
rating decision and a 30 percent disability rating was 
assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which increased the assigned 
disability evaluation for the veteran's right shoulder 
disability from noncompensably disabling to 10 percent and 
continued previously assigned disability evaluations of 30 
percent and 10 percent, respectively, for service-connected 
multiple sclerosis and low back pain.  


FINDINGS OF FACT

1.  The veteran experiences moderate impairment in the right 
shoulder due to muscle spasm.

2.  The veteran has generalized aches and pains as a result 
of multiple sclerosis.  She does not experience any 
paralysis, but has diffuse slowing of motor functions.  The 
veteran has possible optic neuritis and a neurogenic bladder, 
complaints of poor memory and difficulty articulating 
herself, and a general feeling of weakness.

3.  The veteran has an adjustment disorder with depressed 
mood due to her diagnosis of multiple sclerosis which causes 
occupational and social impairment with occasional decreases 
in efficiency and intermittent periods of inability to 
perform tasks.

4.  The veteran has low back pain with sacralization of the 
fifth lumbar vertebral body.

5.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected right shoulder  and multiple sclerosis 
disabilities so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 10 
percent for residual muscle spasm in the right trapezius, 
muscle group I, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5301 (2001).

2.  The criteria for a disability evaluation higher than 30 
percent for the physical attributes of multiple sclerosis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8018 (2001).

3.  The criteria for a separate 30 percent disability 
evaluation for an adjustment disorder with depressed mood due 
to multiple sclerosis have been met.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2001); Esteban v. Brown, 6 Vet. App. 
259 (1994).

4.  The criteria for a disability evaluation higher than 10 
percent for low back pain have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

5.  The criteria for increased disability ratings on an 
extraschedular basis for the service-connected right shoulder 
and multiple sclerosis disabilities have not been met.  38 
C.F.R. § 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for right trapezius muscle spasm, multiple sclerosis 
and low back pain.  The veteran in essence contends that all 
of her service-connected disabilities are more severe than 
evaluated.  

In the interest of clarity, the Board will initially discuss 
law and regulations which are pertinent to all three issues 
on appeal.  The three issues will then be separately 
discussed.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  The veteran was notified of this 
regulatory change in the statement of the case issued in 
April 2001.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations. 

(i.)  Notice

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a May 2001 supplemental statement of the case.  Other 
communications from the RO to the veteran, specifically the 
March 2000 statement of the case, further served to inform 
her as to the relevant law and regulations and what types of 
evidence was required.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate her claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  
Extensive VA medical treatment records, including very recent 
records submitted directly to the Board by the veteran 
through her representative, have been associated with the 
veteran's VA claims folder.  Records which were generated in 
connection with the veteran's application for Social Security 
benefits have also been made part of her VA claims folder.  
In addition, the veteran was afforded physical examinations 
in April 1999 and in July 1999.  It appears that all known 
and available medical records have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.    

The Board additionally notes that the veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran testified before the undersigned Board 
Member at a videoconference hearing in May 2002.  Subsequent 
to the hearing, the veteran submitted additional treatment 
records.     

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Disability ratings - general considerations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2001). 
Separate diagnostic codes identify the various disabilities.

Specific diagnostic codes will be discussed below in 
connection with the Board's analysis of the individual 
issues on appeal.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

General factual background

The veteran's treatment records from three different VA 
facilities show that most of her treatment centers around 
depression.  She is seen annually, however, for women's 
wellness examinations as well as routine check-ups for 
multiple sclerosis.  Treatment notes in 1999 reveal that the 
veteran had complaints of numbness in her right thumb and 
forefinger with a slight decrease in coordination of both 
upper extremities, and was diagnosed with multiple 
sclerosis.  She was referred for physical therapy in June 
1999, following the diagnosis of multiple sclerosis, but due 
to non-attendance on her part, the therapy was canceled in 
July 1999.  Specific, pertinent evidence will be discussed 
within the analysis of each claim.

Analysis

1.  Entitlement to an increased disability rating for 
residual muscle spasm of the right trapezius, muscle group I, 
currently evaluated as 10 percent disabling.

The veteran is seeking entitlement to an increased 
disability rating for her service-connected right shoulder 
disability, which is evaluated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5301 (2001).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . 
. . The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court. To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

In order to comply with this requirement, and for the sake 
of clarity, the Board will identify evidence which it deems 
to be favorable or unfavorable to the veteran's claim and 
then evaluate such evidence. 

Favorable evidence

The veteran and D.L. testified before the Board in May 2002, 
that the veteran was limited in her daily functions by 
weakness in the right arm which the veteran believed to be 
associated with her right shoulder disability.  She stated 
that her hand shook and, as a consequence, she had 
difficulty writing and holding things.

Evidence from the Social Security Administration shows that 
the veteran was granted both Title II and Title XVI 
disability benefits under the Social Security Act in May 
1998, with a disability onset date of March 7, 1997, 
assigned.  The Social Security Administration's records 
contain treatment records from a private orthopedist dated 
in 1997, showing that the veteran was deemed totally 
disabled due to pain in the right side of her body and 
tendonitis in her right, dominant hand.  The treating 
physician completed numerous work notes indicating that the 
veteran could not return to work because of tendonitis in 
the right thumb and wrist; the veteran was employed as a 
production control specialist at that time.  The Social 
Security Administration records also contain reports of 
consultative examinations performed in 1997, with similar 
findings of limitation due to pain and numbness in the right 
upper extremity.  Additionally, the Social Security 
Administration's May 1998 decision referenced the veteran's 
testimony before an administration law judge regarding her 
inability to lift more than five pounds with her right arm.  
The veteran also testified that she rarely engaged in 
activities outside of the home, performed only minimal 
housework, and grocery shopped with assistance.

Unfavorable evidence

Current treatment records are void of any complaints of 
and/or treatment for residual right trapezius problems.  
Since the veteran was diagnosed as having multiple sclerosis 
in 1999, complaints regarding upper extremity weakness have 
been associated with that disease.  Treatment notes dated in 
June 1999 reveal that the veteran maintained a grip strength 
in the right hand of fifty pounds and thirty-eight pounds on 
two attempts.

During the course of this appeal, the veteran has undergone 
two VA examinations, one in April 1999, and one in July 
1999, with electromyogram and nerve conduction studies 
performed in August 1999.  At these examinations, the 
veteran complained of pain in her joints, numbness in her 
right thumb and forefinger, and various aches and pains 
throughout her body.  It was noted in July 1999 that the 
veteran refused to put forth much effort in conjunction with 
range of motion exercises, thus making it difficult to 
assign value to the results of those tests.  Clinical 
testing revealed a normal motor nerve conduction study and 
no electrodiagnostic evidence of carpal tunnel syndrome, 
neuropathy, or radiculopathy into either upper extremity.  
Her dexterity and motor strength were unremarkable, but she 
complained of impaired fine finger movement.  The veteran's 
pain was noted to possibly be myofascial in nature with some 
muscle spasms in the right trapezius muscle.  The veteran 
was diagnosed as having, among other things, right trapezius 
muscle spasm.

Schedular criteria

The veteran's right shoulder disability has been evaluated 
using the criteria set forth in 38 C.F.R. Section 4.73, 
Diagnostic Code 5301.  A 40 percent disability evaluation is 
assigned when there is evidence of severe impairment of 
muscle group I in the dominant arm, a 30 percent evaluation 
is assigned when there is evidence of moderately severe 
impairment, and a 10 percent evaluation is assigned when 
there is evidence of moderate impairment.  Impairment to 
muscle group I is determined by considering the functions of 
upward rotation of the scapula and elevation of the arm above 
the shoulder level.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2001). 

The evidence of record shows that the veteran is limited by 
muscle spasm in the trapezius muscle, but that range of 
motion studies were unreliable due to the veteran's lack of 
interest in performing the exercises.  The veteran's 
complaints include generalized weakness and unsteadiness in 
lifting and setting things down with her right hand, most of 
which has been attributed to her diagnosis of multiple 
sclerosis, and her current treatment records do not reflect 
the need for any treatment specific to a right shoulder 
muscle disability.

The Board notes at this juncture that while it has taken into 
consideration the veteran's testimony regarding limitations 
she believes to be due to a right shoulder muscle disability, 
it places greater weight of probative value on the objective 
medical evidence, including the notation of lack of full 
effort on VA examination and a notable lack of medical 
treatment evidence.  The objective medical evidence  reveals 
only slight impairment attributable to muscle spasm in the 
right trapezius.  Significantly, clinical testing shows that 
the veteran's complaints of weakness and shaking have been 
attributed to her multiple sclerosis, which will be discussed 
below.  

Consequently, the Board finds that the assignment of a 10 
percent disability evaluation for moderate impairment of 
muscle group I is generous and the assignment of a higher 
evaluation is not appropriate, because the objective evidence 
of record does not support a finding of moderately severe 
impairment of the right shoulder.  The veteran's appeal in 
this regard is denied as the preponderance of the evidence is 
against a finding of moderately severe right shoulder 
impairment.

DeLuca considerations

The Board notes that 38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

In this case, as discussed above, the veteran's various 
complaints of upper extremity weakness, fatigability and the 
like have been ascribed by examiners to her service-connected 
multiple sclerosis, not the right shoulder disability.  The 
veteran is competent to describe her symptoms.  However, 
although she may believe that such symptoms are due to the 
service-connected shoulder disability, as a lay person 
without medical training she is not competent to comment upon 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience].
   
As for limitation of motion due to pain, examination was 
unreliable due to the veteran's lack of cooperation.  It was 
the veteran's responsibility to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In short, based on the above analysis the Board has 
identified no factors attributable to the veteran's service-
connected right shoulder disability which would allow for the 
assignment of additional disability over and above the 
current 10 percent.

Extraschedular criteria

In the February 2000 rating decision and the March 2000 
Statement of the Case, the RO considered the matter of an 
extraschedular rating under 38 C.F.R. Section 3.321(b) in 
relation to the veteran's right shoulder muscle disability.  
This matter must be addressed in this decision.  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96 (August 16, 1996); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) [the Board may consider whether referral 
to "appropriate first-line officials" for extra-schedular 
rating is required]; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) [the Board may affirm a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)].

The RO found that referral for extraschedular consideration 
was not warranted in this case.  The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that although the Social Security 
Administration found the veteran to be unable to perform 
substantial gainful activity in 1998, in part as a result of 
right upper extremity disability, VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including the Social Security Administration.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As noted 
elsewhere in this decision, most of the veteran's right upper 
extremity complaints have been ascribed by competent medical 
professionals to her multiple sclerosis.  
The veteran was found to be disabled by her treating 
orthopedist in 1997, due to right-sided weakness and 
tendonitis in the right wrist; however, there were no 
specific findings by that physician of a right shoulder 
muscle disability limiting the veteran's use of her right 
upper extremity.  The current treatment records are void of 
any finding of exceptional limitation due to right shoulder 
muscle disability.  An exceptional or unusual clinical 
picture has not been demonstrated in the medical records, and 
the veteran and her representative have not pointed to any 
unusual clinical features of the disability.

The veteran has not required any hospitalization for her 
right shoulder muscle disability.  There is no objective 
indication that the veteran's right shoulder disability has 
markedly interfered with employment.  While the record 
reflects that the veteran appears to be unemployed, it also 
shows that she is predominantly limited by generalized 
weakness and depression associated with multiple sclerosis.  
The Board also points out that the veteran has not actually 
asserted that her right shoulder disability is wholly 
responsible for her unemployed status.

The Board does not doubt that limitation of use of one's 
dominant arm would have an adverse impact on employability; 
however, such loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].
The Board finds that the currently assigned 10 percent 
evaluation for the veteran's right shoulder disability 
contemplates the symptoms demonstrated in her medical 
records.  There is no evidence, clinically or otherwise, 
which demonstrates or even suggests anything exceptional or 
unusual about the veteran's service-connected right shoulder 
disability which is not contemplated in the criteria in the 
VA Schedule for Rating Disabilities.

In short, although in no way diminishing the severity of the 
veteran's right shoulder disability, the Board does not 
believe that the veteran presents an exceptional or unusual 
disability picture with regard to this disability.  In 
essence, the Board finds that the evidence does not show that 
the veteran's right shoulder disability causes marked 
interference with employment, results in frequent periods of 
hospitalization or is so exceptional, clinically or 
otherwise, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
determines that referral for consideration of an 
extraschedular rating for the residuals of the veteran's 
right shoulder disability pursuant to 38 C.F.R. Section 
3.321(b)(1) is not warranted.
2.  Entitlement to an increased disability rating for 
multiple sclerosis, currently evaluated as 30 percent 
disabling.

The veteran's service-connected multiple sclerosis is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8018 (2001).

Favorable evidence

VA treatment notes dated in 1999 reveal that the veteran had 
complaints of numbness in her right thumb and forefinger 
with a slight decrease in coordination of both upper 
extremities and complaints of blurry vision.  She was 
diagnosed as having multiple sclerosis and referred for 
physical therapy.  

In December 1999, the veteran's primary care physician 
referred her to the VA mental health clinic for treatment of 
depression related to the diagnosis of multiple sclerosis.  
She has been treated since that time for depression and 
anxiety and is diagnosed as having an adjustment disorder 
with depressed mood.  The veteran has continued complaints 
of frustration over her diminishing physical abilities, 
anxiety about the future, loss of interest in activities 
which used to be enjoyable to her, and stress in her home-
life.

VA treatment records dated in 2001 show occasional 
complaints of blurry vision, generalized joint pain, and 
memory problems.  At the veteran's February 2001 multiple 
sclerosis check-up, she complained of vision problems and 
urinary incontinence.  She was found to have probable optic 
neuritis and a neurogenic bladder.  Her coordination was 
slowed, but intact upon examination and reflexes were 3+ 
throughout.  The veteran presented for her wellness 
examination in February 2002, with complaints of urinary 
urgency. 

Upon VA examination, the veteran has complained of pain in 
her joints and back, numbness in her right thumb and 
forefinger, and various aches and pains throughout her body.  
In July 1999, she was diagnosed as having mild multiple 
sclerosis probably involving the right median nerve 
bilaterally with the major effect being numbness and 
tingling in the fingers.

Social Security Administration records contain an opinion 
dated in 1997 that the veteran was totally disabled due to 
pain in the right side of her body and tendonitis in her 
right, dominant hand.  She testified before that agency that 
she was unable to lift more than five pounds, walk for 
significant distances without pain and limping, and could 
not sit or stand for ten minutes without having to change 
positions.  The veteran also testified that she rarely 
engaged in activities outside of the home, performed only 
minimal housework, and grocery shopped with assistance.  The 
Social Security Administration ultimately found the veteran 
unable to perform substantially gainful activity due to a 
neurological disorder, most likely multiple sclerosis, and a 
schizoaffective disorder.

The veteran testified before the Board in May 2002 that she 
could not perform household chores other than light cooking 
and making coffee.  She stated that she spent most of her 
day sleeping and watching television, that she had weekly 
urinary incontinence but did not wear protective 
undergarments, that she walked very slow and avoided 
shopping, that her vision, memory, and ability to speak had 
been limited by her multiple sclerosis, and that she was 
tired all of the time.  D.L. testified that the veteran 
required assistance getting to appointments and was only 
able to cook simple items.  He stated that he performed the 
household chores.

Unfavorable evidence

Treatment notes dated in 1999 reveal that the veteran was 
referred to physical therapy following the diagnosis of 
multiple sclerosis, but that she failed to attend and the 
therapy was canceled the following month.  Mental health 
treatment records show that the veteran has maintained 
organized thoughts and no gross impairment of memory, 
attention or concentration.

The veteran was noted at her February 2001 wellness 
examination to be pleasant, ambulating without assistance, 
and in no acute distress.  There were no incontinence issues 
at that time.  At the veteran's February 2001 multiple 
sclerosis check-up, her coordination was slowed, but intact 
upon examination and reflexes were 3+ throughout.  The 
veteran reported that she was not taking any steroids for 
her visual complaints and refused any immunomodulatory 
therapy.

In November 2001, the veteran presented for treatment with 
complaints of memory problems and lower back pain, but her 
deep tendon reflexes were noted as brisk and equal in both 
lower extremities; there was no Babinski sign and no 
significant weakness in the lower extremities.

At the veteran's February 2002 wellness examination she was 
again noted to ambulate without assistance and to be in no 
acute distress.  The veteran returned for gynecological 
follow-up in May 2002, and had no complaints of urinary 
incontinence.  

It is noted that the veteran began smoking cessation classes 
in 2002, and that treatment notes dated in April refer to 
her taking more walks as a stress management technique and 
to the veteran's smoking cigarettes while out at a casino.

Upon VA examination in July 1999, it was noted that the 
veteran refused to put forth much effort in conjunction with 
range of motion exercises, thus making it difficult to 
assign value to the results of those tests.  Clinical 
testing revealed a normal motor nerve conduction study and 
no electrodiagnostic evidence of carpal tunnel syndrome, 
neuropathy, or radiculopathy into either upper extremity.  
Her dexterity and motor strength were unremarkable, but she 
complained of impaired fine finger movement.  The veteran's 
pain was noted to possibly be myofascial in nature with some 
muscle spasms in the right trapezius muscle and a diagnosis 
of mild multiple sclerosis was rendered, among other things. 

The veteran testified before the Board that she was unable 
to perform household chores; D.L. also testified that he 
performed all household chores other than cooking.  The 
veteran later stated, however, that her lower back pain 
flared up when she cleaned the walls in the shower and 
scrubbed the toilet.  She specifically stated, "I can't 
move the way I'd like to to clean sometimes.  That's one 
reason I don't clean like I used to, even my own house, 
because I don't have that full range of motion I used to 
have."

Schedular criteria

The veteran's multiple sclerosis has been evaluated under 
38 C.F.R. Section 4.124a, Diagnostic Code 8018, which calls 
for a minimum rating of 30 percent for multiple sclerosis.  
If, however, the disease and its residuals cause impairment 
greater than 30 percent, it may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function, considering psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system in the schedule of 
ratings.  Partial loss of use of one or more extremities is 
to be rated by comparison with diseases of the peripheral 
nerves.

The Board notes that the veteran's testimony, both before the 
Social Security Administration and before it, appears to be 
exaggerated when compared with the treatment records, reports 
of examinations and clinical findings of record.  The 
veteran's testimony also appears to be contradictory in 
parts, particularly involving her ability to perform 
activities such as household chores.  Although the Board has 
considered her testimony and that of D.L. it has also taken 
into consideration a lack of objectivity, since the veteran's 
contentions are offered in conjunction with claims for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony].  The Board places greater weight of probative 
value on  the medical evidence cited above, which indicates 
that the veteran's service-connected multiple sclerosis is 
principally manifested by generalized complaints, including 
weakness and fatigue, as well as depression.

The evidence of record shows that the veteran has slightly 
decreased coordination, but does not require any assistance 
to ambulate.  In fact, the veteran does not require any 
assistive devices whatsoever.  She has complained 
periodically of urinary incontinence, but has not 
participated in any treatment therefor and does not wear 
protective clothing or absorbent materials.  The veteran has 
complaints of blurry vision and decreased vision, but has not 
required any steroid therapy.  She has complained of memory 
problems, but shows organized thoughts with no gross 
impairment of memory, attention or concentration upon 
examination.  The veteran's multiple sclerosis has been 
characterized as mild.  She has slowed, but intact 
coordination, and complaints of pain and joint achiness.

Given the evidence as outlined above and considering all 
pertinent diagnostic codes within the schedule of ratings, 
the Board finds that the minimum rating of 30 percent for the 
physical attributes of multiple sclerosis under Diagnostic 
Code 8018 is appropriate.  The veteran is minimally limited 
by generalized weakness, occasional incontinence that does 
not required the use of protective undergarments, periodic 
decreased vision, and slowed coordination.  There is not 
enough competent medical evidence of record to separately 
rate any of the veteran's specific physical complaints.  
Accordingly, in determining the most favorable evaluation for 
assignment for the physical attributes of the veteran's 
multiple sclerosis, the Board finds that the 30 percent 
evaluation currently assigned under Diagnostic Code 8018 is 
appropriate and the veteran's request for a higher evaluation 
is denied.

Esteban considerations

As discussed above, impairment of mental function associated 
with multiple sclerosis is recognized under Diagnostic Code 
8018.  For reasons expressed immediately below the Board 
believes that the depression which has been recognized by 
medical professionals to be associated with the veteran' 
multiple sclerosis should be separately rated. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. Section 4.14, which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The medical evidence of record clearly establishes that the 
veteran has, as the result of her diagnosis of multiple 
sclerosis, an adjustment disorder with depressed mood.  She 
has required treatment for the mental aspect of multiple 
sclerosis since December 1999, and it is clear that the 
veteran's adjustment disorder constitutes a disability which 
is separate and distinct from the underlying multiple 
sclerosis.  As such, the Board finds that a separate 
disability evaluation is warranted for an adjustment disorder 
with depressed mood.

With respect to the disability rating to be assigned for the 
veteran's depression, the VA Schedule for Rating Disabilities 
reads in pertinent part as follows:

100 percent: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name;

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

10 percent: occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication;

0 percent: a mental condition has been formerly diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).

VA treatment records show continued complaints of depressed 
mood, anxiety, loss of interest in activities, and mild 
memory loss.  Based on this symptomatology, the Board finds 
that a 30 percent disability evaluation under Diagnostic Code 
9434 is appropriate.  The evidence demonstrates that the 
veteran shows occupational and social impairment with 
intermittent periods of inability to perform occupational 
tasks while generally functioning satisfactorily with routine 
behavior, self-care and normal conversation.  

A higher evaluation of 50 percent is not warranted as there 
is no evidence of such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once per week, difficulty understanding 
complex commands, or impaired judgment.  The veteran has 
evidently never reported such symptoms to any health care 
provider.  Evidence of symptomatology consistent with the 
assignment of even higher disability ratings is also lacking.

The Board observes that the assignment of a separate 
evaluation under Diagnostic Code 9434 is not duplicative or 
overlapping of any of the symptomatology for which the 30 
percent evaluation is assigned under Diagnostic Code 8018 for 
the physical attributes of multiple sclerosis.  A comparison 
of the two referenced diagnostic codes clearly shows that 
each relies on separate criteria for determining the level of 
disability assignable under each code.  Thus, a separate 
rating under Diagnostic Code 9434 is not prohibited by 38 
C.F.R. Section 4.14.  See also Esteban, supra.

Extraschedular criteria

In the February 2000 rating decision and the March 2000 
Statement of the Case, the RO considered the matter of an 
extraschedular rating under 38 C.F.R. Section 3.321(b) with 
regard to the veteran's multiple sclerosis.  As such, this 
matter must be addressed in this decision.

The RO found that referral for extraschedular consideration 
was not warranted in this case.  The Board agrees.  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not required any hospitalization for her 
multiple sclerosis, and there is no indication that the 
veteran's multiple sclerosis has markedly interfered with 
employment beyond that contemplated by the schedular 
evaluations assigned in this decision.  While the record 
reflects that the veteran appears to be unemployed, it also 
shows that she is not as limited in her ability to function 
as she contends in her testimony and submissions to VA.  The 
Board does not doubt that limitation of function due to mild 
multiple sclerosis has an adverse impact on employability.  
However, as noted above, such loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings and has been considered in the assignment of 
disability ratings related to the veteran's service-connected 
multiple sclerosis. 
The currently assigned 30 percent evaluation for the physical 
attributes of the veteran's multiple sclerosis and 30 percent 
evaluation for the mental aspects of the disease contemplate 
precisely the symptoms demonstrated in her medical records.  
There is no evidence, clinically or otherwise, which 
demonstrates or even suggests anything exceptional or unusual 
about the veteran's service-connected disability which is not 
contemplated in the criteria in the VA Schedule for Rating 
Disabilities.

In short, although in no way diminishing the severity of the 
veteran's disability, the Board does not believe that the 
veteran presents an exceptional or unusual disability picture 
with regard to this disability.  In essence, the Board finds 
that the evidence does not show that the veteran's multiple 
sclerosis causes marked interference with employment, results 
in frequent periods of hospitalization or is so exceptional, 
clinically or otherwise, as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board determines that referral for consideration of an 
extraschedular rating for the residuals of the veteran's 
multiple sclerosis pursuant to 38 C.F.R. Section 3.321(b)(1) 
is not warranted.

3.  Entitlement to an increased disability rating for low 
back pain, currently evaluated as 10 percent disabling.

The veteran's service-connected back disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Favorable evidence

Treatment records show periodic complaints of lower back 
pain.  During the course of this appeal, the veteran has 
undergone two VA examinations and complained of pain in her 
joints and back.  She has been diagnosed as having chronic 
low back pain without radiculopathy and x-rays reveal 
sacralization of the fifth lumbar vertebral body.

The veteran testified before the Board that she was limited 
in her daily activities by pain in her lower back and a 
limited range of motion.  She stated that she walked slow 
and could not perform any lifting.  The veteran testified 
that she had lower back pain on a daily basis.

Unfavorable evidence

Upon VA examination in July 1999, it was noted that the 
veteran refused to put forth much effort in conjunction with 
range of motion exercises, thus making it difficult to 
assign value to the results of those tests.  Although x-rays 
revealed sacralization of the fifth lumbar vertebral body, 
the veteran's low back symptoms were noted to probably be 
related to her multiple sclerosis, as there was no muscle 
spasm or tenderness in the lumbosacral region.

The veteran was noted at her February 2001 wellness 
examination to be pleasant, ambulating without assistance, 
and in no acute distress.  In November 2001, the veteran's 
deep tendon reflexes were noted as brisk and equal in both 
lower extremities; there was no significant weakness in the 
lower extremities.  The veteran was again noted to ambulate 
without assistance and to be in no acute distress at her 
February 2002 wellness examination.  

Schedular criteria

The veteran's low back pain has been evaluated using the 
criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 5295, 
which allows for the assignment of disability evaluations for 
lumbosacral strain.  Specifically, a 40 percent evaluation is 
assigned when there is evidence of severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when there is 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion; a 10 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with characteristic pain on motion.

The evidence of record reveals that the veteran has 
complaints of low back pain with sacralization of the fifth 
lumbar vertebral body.  There is no evidence of muscle spasm 
in the lumbar area, nor any loss of lateral spine motion, 
narrowing of joint spaces, or osteoarthritic changes.  The 
Board notes that most of the veteran's complaints center 
around her generalized weakness, which is associated with her 
diagnosis of multiple sclerosis and evaluated under the 
criteria of Diagnostic Code 8018 as explained in detail 
above.

Accordingly, based on a review of the evidence of record, the 
Board finds that the 10 percent evaluation assigned for 
lumbosacral strain with characteristic pain on motion is 
appropriate. Indeed, the veteran's disability picture fits 
exactly into the criteria for a 10 percent rating [evidence 
of lumbosacral strain with characteristic pain on motion].  
The criteria for the assignment of a higher evaluation under 
Diagnostic Code 5295 have not been met: there is no objective 
medical evidence of muscle spasm on extreme forward bending 
and loss of lateral spine motion.  

DeLuca considerations

As discussed above, the veteran's complaints of generalized 
weakness have been associated by competent medical evidence 
to her service-connected multiple sclerosis and have been 
considered as part of that disability.  Although the veteran 
may ascribe such symptomatology to her service-connected back 
disorder, she cannot provide competent medical evidence to 
that effect.  See Espiritu, supra.

The veteran's reports of low back pain were considered above 
in conjunction with the assignment of a 10 percent rating 
under Diagnostic Code 5295, which specifically takes such 
complaints into consideration.  Concerning limitation of 
motion due to pain, the Board again notes that the veteran 
was uncooperative in performing range of motion exercises 
upon VA examination and the only evidence regarding such 
limitation is the veteran's own testimony, which the Board 
discounts as self-serving.  See Cartright, supra.  The 
objective medical evidence of record does not identify and 
limitation of motion of the back. 

Noting the minimal complaints in the treatment records 
associated with a low back disability, the Board finds that 
the currently assigned 10 percent disability evaluation for 
the veteran's low back disability is appropriate, as it 
accurately reflects the clinical impairment suffered by the 
veteran, i.e. characteristic pain on motion.  The veteran's 
low back disability is characterized by low back pain without 
accompanying limitation of motion, weakness, fatigability, 
incoordination and the like.  As noted above, although 
weakness, fatigability and incoordination are indeed present, 
these are not due to the back strain but rather to the 
multiple sclerosis. Accordingly, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not for application in this case.

Extraschedular criteria

The RO did not consider the criteria for an extraschedular 
evaluation with respect to the veteran's low back disability 
and, therefore, the Board does not have jurisdiction to 
consider such an evaluation.  See VAOPGCPREC 6-96 (August 16, 
1996) [although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper; Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996). 

ORDER

A disability evaluation higher than 10 percent for residual 
muscle spasm of the right trapezius, muscle group I, is 
denied.

A disability evaluation higher than 30 percent for the 
physical attributes of multiple sclerosis is denied.

A 30 percent disability evaluation for an adjustment disorder 
with depressed mood due to multiple sclerosis is granted in 
addition to the evaluation assigned for the physical 
attributes of that disease, subject to the law and 
regulations governing the award of monetary benefits.
 
A disability evaluation higher than 10 percent for low back 
pain is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

